PER CURIAM.
Bruce Hinson Gammage, confined under sentence following conviction on a charge of grand larceny, presented a “Motion to Vacate, Set Aside or Correct Sentence,” to the trial court under Criminal Procedure Rule No. 1, ¿51 F.S.A. The motion was denied and he has appealed. His oral motion to the trial court for a supersedeas intended to operate as bail pending appeal was denied. There is now before us a motion of appellant filed in this court for his release on bail pending such appeal.
With certain possible exceptions not applicable here, a person convicted of crime who seeks release by way of Criminal Procedure Rule No. 1 is not entitled to bail pending appeal from an order of the trial court denying his application. See Reiff v. United States, 9 Cir. 1961, 288 F.2d 887, so holding with reference to the corresponding federal procedure. Compare Ex parte Hyde, 140 Fla. 494, 192 So. 159.
Having considered the record submitted and the arguments of counsel, the motion for bail pending appeal is denied.
It is so ordered.